EXHIBIT 10.46




SETTLEMENT AGREEMENT AND MUTUAL RELEASE


1.           This Settlement Agreement and Mutual Release (“Agreement”) is made
by and between Forgent Networks, Inc. (“Forgent”), Compression Labs, Inc.
(“CLI”), and Jenkens & Gilchrist, P.C. (“Jenkens”) (collectively the “Parties”)
for the purpose of resolving the lawsuit Cause No. 07-7024; Jenkens & Gilchrist,
P.C. v. Forgent Networks, Inc. and Compression Labs, Inc.; in the 134th Judicial
District Court of Dallas County, Texas (the “Lawsuit”).
 
AGREEMENT
 
2.           Payment:  In consideration of the Parties’ performance of the
covenants of this Agreement, Forgent shall make payment to Jenkens in the amount
of four million three hundred thousand dollars ($4,300,000) on or before Friday,
August 21, 2009.  Payment shall be by wire transfer in accordance with the
following instructions:
 

  Jenkens & Gilchrist, P.C.   500 N. Akard, Suite 1830   (214) 965-0776      
Bank of America   Dallas, TX   Acct# 004772063741   ABA Routing # 026009593

 
3.           Release by Forgent:  In consideration of the Parties’ performance
of the covenants of this Agreement, Forgent and CLI, on behalf of themselves and
each of their respective heirs, executors, administrators, trusts, trustors,
trustees, beneficiaries, predecessors, successors, assigns, parents,
subsidiaries, affiliated or related entities do hereby fully and forever
RELEASE, ACQUIT AND DISCHARGE Jenkens, all present and former officers,
directors, shareholders, employees, attorneys, agents and anyone acting on
behalf of Jenkens, and Jenkens’ heirs, executors, administrators, trusts,
trustors, trustees, beneficiaries, predecessors, successors, assigns, parents,
subsidiaries, all affiliated or related entities from and against any and all
causes of action, rights, claims, demands, obligations, liens, taxes,  losses,
damages, debts, liabilities, costs, attorney’s fees, expenses, in law or in
equity, of every kind and character whatsoever, whether now known or unknown,
asserted or unasserted, accrued or unaccrued, suspected or unsuspected, fixed or
contingent, that Forgent and/or CLI could have, own or hold, including but not
limited to claims arising out of the Resolution Agreement.
 

--------------------------------------------------------------------------------


 
4.           Release by Jenkens:  In consideration of the Parties’ performance
of the covenants of this Agreement, Jenkens, on behalf of itself and its heirs,
executors, administrators, trusts, trustors, trustees, beneficiaries,
predecessors, successors, assigns, parents, subsidiaries, affiliated or related
entities do hereby fully and forever RELEASE, ACQUIT AND DISCHARGE Forgent and
CLI, all present and former officers, directors, shareholders, employees,
attorneys, agents of either Forgent and/or CLI and anyone acting on behalf of
Forgent and/or CLI, and each of Forgent and/or CLI’s respective heirs,
executors, administrators, trusts, trustors, trustees, beneficiaries,
predecessors, successors, assigns, parents, subsidiaries, all affiliated or
related entities from and against any and all causes of action, rights, claims,
demands, obligations, liens, taxes,  losses, damages, debts, liabilities, costs,
attorney’s fees, expenses, in law or in equity, of every kind and character
whatsoever, whether now known or unknown, asserted or unasserted, accrued or
unaccrued, suspected or unsuspected, fixed or contingent, that Jenkens could
have, own or hold, including but not limited to claims arising out of the
Resolution Agreement.
 
WARRANTIES
 
5.           Forgent and CLI warrant that (1) it has been fully informed of this
Agreement and has full knowledge of its terms, conditions and effects; (2) it
has fully investigated to its satisfaction all facts surrounding the various
claims, controversies and disputes and is fully satisfied with the terms and
effects of this Agreement; (3) no promise or inducement has been offered or made
incident to this Agreement, except as expressly provided herein; (4) this
Agreement is executed without reliance on any statement or representation by any
other party or any other party’s agent; (5) Forgent and/or CLI is the sole owner
of the matters being released in Paragraph 3 herein and has not previously
assigned any interest in such matters to any other person or entity.
 
 6.           Jenkens warrants that (1) it has been fully informed of this
Agreement and has full knowledge of its terms, conditions and effects; (2) it
has fully investigated to its satisfaction all facts surrounding the various
claims, controversies and disputes and is fully satisfied with the terms and
effects of this Agreement; (3) no promise or inducement has been offered or made
incident to this Agreement, except as expressly provided herein; (4) this
Agreement is executed without reliance on any statement or representation by any
other party or any other party’s agent; (5) Jenkens is the sole owner of the
matters being released in Paragraph 4 herein and has not previously assigned any
interest in such matters to any other person or entity.
 

--------------------------------------------------------------------------------


 
OTHER PROVISIONS
 
7.           Vacate Judgment:  The Parties agree to have their counsel execute
both the Agreed Motion to Vacate Judgment and Agreed Final Judgment in the form
attached as Exhibit “A” and Exhibit “B” to this Agreement prior to or
contemporaneously with the execution of this Agreement by the Parties and to
cooperate in obtaining the Court’s signature to such Agreed Order Vacating
Judgment.
 
8.           Cease Collection Efforts: Jenkens agrees to cease and desist any
and all efforts to collect on the judgment of the Lawsuit and to dismiss any
pending collection actions.  Jenkens agrees to have its counsel execute the
Order of Dismissal With Prejudice in the form attached as Exhibit “C”.  Other
than Cause No. DC-09-10025-G, Jenkens & Gilchrist, P.C. v. JP Morgan Chase Bank,
NA in the 134th Judicial District Court, Jenkens represents and warrants that it
has not commenced or maintained any other collection actions on the judgment of
the Lawsuit.
 
9.           This Agreement constitutes the entire agreement among the Parties
named herein and supersedes all other agreements and understandings among
them.  This Agreement cannot be amended or modified except by a writing signed
by all parties hereto.
 
10.         This Agreement is binding on and inures to the benefit of the
Parties and their respective agents, representatives, successors, employees and
assigns.
 
11.         This Agreement shall be governed by and construed in accordance with
the laws of the State of Texas.
 
12.         This Agreement will be executed in multiple originals.
 
13.         This Agreement has been drafted jointly by all Parties.
 
14.         The Releases contained herein and the Agreement of the Parties to
vacate the judgment shall become effective upon receipt by Jenkens of the
payment described in Paragraph 2. Upon the receipt by Jenkens of the payment
described in Paragraph 2, Jenkens will tender the executed Exhibit A, Exhibit B
and Exhibit C to counsel for Forgent for filing with the Court.



--------------------------------------------------------------------------------


 

/s/ JAY PETERSON     8/20/09           Jay Peterson     Date   Chief Financial
Officer       Forgent Networks, Inc.                               /s/ JAY
PETERSON   8/20/09           Jay Peterson     Date   Chief Financial Officer    
  Compression Labs, Inc.                               /s/ ROGER HAYES    
8/20/09           Roger Hayse    Date   Chief Executive Officer       Jenkens &
Gilchrist, P.C.                                      

 
 

--------------------------------------------------------------------------------